Citation Nr: 0941574	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-36 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing 
loss.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
nervous condition, to include PTSD, and entitlement to 
service connection for right ear hearing loss.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002).  If a chronic disorder such as an organic 
disease of the nervous system is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2009). 

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

The Veteran reports that he was exposed to loud noise in 
service; in particular the Veteran indicates that he was 
exposed to the loud noise of gunfire.  The Veteran's record 
of separation (DD-214) reveals that the Veteran was assigned 
to Battery A of the 27th AAA Battalion.

The Veteran's service treatment records have been found to be 
unavailable by the National Personnel Records Center (NPRC) 
due to a fire that destroyed a large number of service 
records.  In such circumstances, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are unavailable).

Statements of the Veteran indicate that the Veteran has had 
hearing loss since separation from service.  The Board notes 
that the Veteran is competent to report that he has had 
difficulty hearing since separation from service.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).

In July 2007 the Veteran underwent a VA outpatient audiology 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
40
60

As such, the Board notes that the Veteran has a current 
bilateral hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.

To date, VA has neither afforded the Veteran an examination 
nor solicited a medical opinion as to the onset and/or 
etiology of his bilateral hearing loss.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, the Veteran currently has a bilateral hearing 
loss disability pursuant to 38 C.F.R. § 3.385.  The Board 
notes that the United States Court of Appeal for the Federal 
Circuit (Federal Circuit) recently held in Davidson v. 
Shinseki that the VA must give due consideration to all 
pertinent medical and lay evidence and that a lay person is 
competent to provide testimony as to nexus.  Davidson v. 
Shinseki, No. 2009-7075 (Fed. Cir. Sept. 2009) (citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) and 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006)).  
As noted above, the Veteran has indicated that his current 
right ear hearing loss is related to his exposure to loud 
noise in service; but, the Veteran has not provided any 
rationale for associating his right ear hearing loss to 
exposure to loud noise in service.  The Board, therefore, 
finds that the Veteran's statement associating his current 
hearing loss disability with noise exposure sustained in 
service insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  However, this statement provides sufficient 
indication that there may be an association between the 
Veteran's current hearing loss disability and the Veteran's 
reported in service noise exposure.  As such, the Board has 
no discretion and must remand the claim for the Veteran to be 
afforded a VA Compensation and Pension (C&P) examination to 
determine the nature, extent, onset and etiology of any right 
ear hearing loss found to be present.

The Veteran originally filed a claim of entitlement to 
service connection for a nervous condition.  The RO denied 
the Veteran's claim of entitlement to service connection for 
a nervous condition in a rating decision dated in May 2007.  
The Veteran perfected an appeal of this denial.  
Subsequently, the Veteran filed a claim of entitlement to 
service connection for PTSD in November 2007.  The Veteran's 
claim of entitlement to service connection for PTSD was 
denied by an RO rating decision dated in May 2009.  The 
claims folder does not reveal that the Veteran has appealed 
this decision.  The medical evidence of record indicates that 
the Veteran has been diagnosed with PTSD.  The Board notes 
that the Court of Appeals for Veterans Claims (Court) has 
held that a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009).  As such, the Board has 
recharacterized the issue on appeal as indicated above to 
include PTSD as part of the Veteran's appeal of the denial of 
entitlement to service connection for a nervous condition.  

The Board notes that, in light of the recharacterization of 
the claim as required by the Court's holding in Clemons v. 
Shinseki, to date, the RO has not issued the Veteran a 
Statement of the Case (SOC) with respect to the Veteran's 
claim of entitlement to service connection for a nervous 
condition, to include PTSD.  Under the circumstances, the 
Board has no discretion and is obliged to remand this issue 
to the RO for the issuance of an SOC.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

Review of the claims folder reveals that the Veteran receives 
regular treatment at the VA Medical Center (VAMC) in Jackson, 
Mississippi.  Medical records from the VAMC in Jackson, 
Mississippi, dated since October 2007 have not been 
associated with the claims folder.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 
C.F.R. § 3.159(c)(1) (2009).  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the AMC should 
attempt to obtain VA clinical records pertaining to the 
Veteran's treatment that are dated since October 2007.

The Veteran's post service treatment records reveal that the 
Veteran has been diagnosed with PTSD.  The Board notes that 
the Veteran has not responded to requests for specific 
information regarding his in service stressors associated 
with his PTSD.  On remand, the AMC should make a further 
attempt to obtain from the Veteran specific information 
regarding the Veteran's in service stressors and, upon 
receipt of further information regarding the Veteran's in 
service stressors, to verify the Veteran's reported 
stressors.

The Veteran has not been afforded a VA C&P examination in 
regard to his PTSD.  The Board notes that the Veteran has a 
current diagnosis of PTSD and there is some indication that 
his PTSD may be related to his active duty service.  
Therefore, if the Veteran submits sufficient details 
regarding his in service stressors for verification to be 
completed, then the Veteran should be afforded a VA C&P 
examination to determine whether the Veteran's current PTSD 
is due to the Veteran's reported in service stressors.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
after October 2007.  Any additional 
pertinent records identified by the 
Veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the Veteran, and associated with the 
claims file.

2.  The RO must issue the Veteran an SOC 
with respect to his claim seeking service 
connection for a nervous condition, to 
include PTSD, to include notification of 
the regulations regarding entitlement to 
service connection for PTSD and the need 
to timely file a Substantive Appeal to 
perfect his appeal on this issue.  The RO 
should allow the appellant the requisite 
period of time for a response.

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any bilateral hearing loss found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of his hearing loss since service and the 
Veteran's friends statements of the 
Veteran's hearing loss since service, and 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's bilateral 
hearing loss is related to or had its 
onset during service, and particularly, 
to his report of in-service exposure to 
loud noise.  The rationale for all 
opinions expressed should be provided in 
a legible report.  

4.  The Veteran should be contacted and 
requested to provide specific information 
regarding all of his claimed stressors.  
The Veteran should include the unit he 
was assigned to, where his unit was 
serving at the time of the alleged 
stressors, and the date of the alleged 
stressors (as specific a date as 
possible).  The Veteran should be advised 
that if he is not specific in describing 
his stressors, corroboration from 
official sources may not be possible and 
that could adversely affect his claim.

5.  The AMC should prepare a summary of 
all the claimed stressors that have been 
reported.  The AMC should then prepare a 
request to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
citing to the Veteran's claimed unit, 
events at that unit, and dates.  The 
JSRRC should be asked to provide 
documentation, if available, regarding 
the claimed stressors.

6.  Following the above, and upon receipt 
of a response from the JSRRC, the AMC 
must make a specific determination, based 
upon the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the AMC 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.

7.  After completing all of the 
development actions requested above and 
if the AMC determines that the record 
established the existence of a stressor 
or stressors, the Veteran should be 
afforded a PTSD examination.  The claims 
folder and a copy of the remand portion 
of this decision must be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.

The examiner is requested to review the 
summary of stressors to be provided and 
included in the claims folder, and the 
examiner should consider these events for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in PTSD.  If a diagnosis of PTSD 
is made, the examiner should specify 
whether it is at least as likely as not 
(50% or greater probability) or less 
likely as not (less than 50% 
probability): (1) an alleged stressor(s) 
found to be corroborated by the record is 
sufficient to produce PTSD; (2) the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) there is a link 
between the current symptomatology and 
one or more in-service stressor that has 
been found by the examiner to be 
sufficient to produce PTSD.

The report of examination should include 
the complete rationale for all opinions 
expressed.

8.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


